Citation Nr: 0616188	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  99-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for Weil's disease, 
epidemic hemorrhagic fever, with history of prostate cancer 
and kidney stones.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in New York, New York (RO).

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The most recent supplemental statement of the case was issued 
in March 2006.  However, in April 2006, the Board received 
additional evidence from the veteran.  The RO has not 
reviewed this evidence.  See 38 C.F.R. § 19.31 (2005).

In March 2006, the RO granted entitlement to service 
connection for coronary artery disease.  Notice of this 
decision was also sent to the veteran in March 2006.  
Thereafter, in correspondence received by VA in April 2006, 
the veteran expressed disagreement with the RO's assessment 
of the effective date awarded for service connection of 
coronary artery disease.  His written statement is sufficient 
to constitute a timely Notice of Disagreement as it was 
received within a year from the date he was notified of the 
decision.  See 38 C.F.R. § 20.201 (2005); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  In a case in which 
a claimant has expressed timely disagreement in writing with 
a rating action of the RO, an appeal has been initiated, and 
the RO must issue a Statement of the Case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).
       
Accordingly, the case is remanded for the following actions:

1.  Readjudicate the claim for a 
compensable evaluation of Weil's disease, 
epidemic hemorrhagic fever, with a history 
of prostate cancer and kidney stones, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information or evidence 
obtained since the issuance of the March 
2006 supplemental statement of the case, 
to include the records received in April 
2006.  Moreover, although the RO found 
current medical evidence showed no active 
prostate cancer or kidney stones, any 
residuals currently shown from these 
disabilities must be considered in rating 
these disorders.  If the decision remains 
adverse to the veteran, furnish him and 
his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

2.   The RO must provide the veteran a 
Statement of the Case as to the issue of 
an earlier effective date for the grant 
of service connection for coronary artery 
disease.  The veteran must be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2005).  If a timely substantive appeal 
is filed with respect to this issue, 
subject to current appellate procedures, 
the case must be returned to the Board 
for further appellate consideration.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 76 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


